Citation Nr: 0321257	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  96-14 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, shown as intervertebral disc syndrome.

2.  Entitlement to service connection for right knee disorder 
secondary to service-connected disability of the right ankle.

3.  Entitlement to an initial compensable evaluation for 
residuals of a fractured right ankle.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had verified active service from October 1977 to 
April 1978.  The record indicates that the veteran had 
reserve duty and that he also served on active duty for 
training.

This appeal arises before the Board of Veterans' Appeals 
(Board) from February 1995 and June 1997 rating actions of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.


REMAND

These matters were the subjects of Board Remands in January 
2001 and March 2003.  On those occasions, the Board directed 
that the RO complete certain directives so as to further 
assist the veteran with the completion of his claims.  The 
Board notes that the RO did obtain additional medical records 
as requested, as well as medical opinions that address the 
etiology of the veteran's low back disorder and a right knee 
disorder.  Additionally, a current VA examination is of 
record that directly speaks to the nature and the extent of 
severity associated with the veteran's service-connected 
right ankle disorder.

However, it does not appear that the RO arranged for 
translations to be done from Spanish to English for the many 
records and documents associated with the claims folder.  
Thus, the Board is not satisfied that all remand directives 
were accomplished.  The RO and the veteran are advised that 
the Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (the Court).  The Court 
has stated that compliance by the Board or the RO is neither 
optional nor discretionary.  A remand by the Board confers on 
the claimant, as a matter of law, the right to compliance 
with all remand orders.  Failure of the Board to ensure 
compliance with remand instructions constitutes error and 
warrants the vacating of a subsequent Board decision.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Thus, in light of the above, it is clear that the Board 
cannot address the merits of the veteran's appeal as to all 
current issues absent English translations of these records 
and documents.  Therefore, in order to render an equitable 
and just decision in this veteran's case, the Board hereby 
remands this matter for compliance with the directives as set 
forth below.

1.  All records and documents currently 
incorporated into the veteran's claims 
folder that are in Spanish only need to 
be translated into English.  The original 
Spanish versions attached with the 
English translations then should be 
reincorporated into the veteran's claims 
file.  In the event that during this 
process additional documents in Spanish 
become associated with the claims folder, 
the RO must ensure that the same appear 
with an English translation so attached.  
While certain records requiring 
translation have been identified, the RO 
should review the claims folder in its 
entirety and ensure that any outstanding 
records are translated.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




